Citation Nr: 0209397	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  01-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right foot 
disorder.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a right wrist 
disorder.

4. Entitlement to service connection for a heart disorder.

5. Entitlement to service connection for anisocoria (claimed 
as an eye disorder).

(The issue of entitlement to service connection for a right 
hip disorder, a spinal disorder, ovarian cysts, a right 
breast lump, depression and bladder infections will be the 
subject of a later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1994 to August 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the New Orleans, 
Louisiana,  Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for right 
hip disorder, a spinal disorder, ovarian cysts, a right 
breast lump, depression and bladder infections on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  
FINDINGS OF FACT

1. The appellant was treated for an injury to the right 
third, fourth and fifth metatarsal in service, and 
presently has been diagnosed to have the same disorder.

2. The appellant was diagnosed to have chronic sinusitis 
during military service, and presently has been diagnosed 
to have the same disorder.  

3. The evidence does not demonstrate that the appellant was 
treated for right wrist symptoms in service. 

4. The evidence does not demonstrate that the appellant was 
treated for any heart-related symptoms in service.

5. The appellant is noted to have congenital anisocoria and 
associated migraine headaches.     


CONCLUSIONS OF LAW

1. A right foot injury was incurred in military service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2. Sinusitis was incurred in military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3. A right wrist disorder was not incurred or aggravated in 
service and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

4. A heart disorder was not incurred or aggravated in 
military service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

5. The appellant's congenital anisocoria is not a disability 
for which service connection may be granted.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 4.9 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for 
sinusitis; disorders of the right foot and right wrist as 
well as a cardiac and vision disorder.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As a preliminary matter, the Board has carefully examined the 
evidence of record, and has determined that no further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 ("VCAA").  Under the VCAA, VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Regulations have been implemented in support of the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Primarily, the Board has determined that no further 
development is warranted of the claims presently under 
discussion because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
particular, the evidence of record is sufficient for an award 
of service connection for a right foot disorder and 
sinusitis.  As will be discussed below regarding the 
appellant's right wrist, heart, and vision disorders, the 
appellant's present subjective reports coupled with the 
medical evidence on file indicate that as a matter of law, 
entitlement to service connection may not be granted.  


Entitlement to service connection for a right foot disorder.

The appellant's service medical records indicate that in 
March 1996, she complained of persistent right foot pain.  
She reported that she had sprained her  foot and injured her 
toes when she slammed into a door.  Although anti-
inflammatory medications were prescribed, in April 1996, she 
again complained of right foot pain.  Although radiographic 
examination detected no abnormalities, a contemporaneous 
podiatric clinic note authored by physicians at Bethesda 
Naval Medical Center indicated that the appellant had 
sustained soft tissue trauma in the region of the third, 
fourth, and fifth metatarsals.  During a June 1998 VA 
examination, the appellant reported that she then had, or 
once had, "foot trouble."

The appellant underwent a VA physical examination in February 
1999.  The examiner noted tenderness to palpation on the 
underside of the foot in the area overlying the third, 
fourth, and fifth metatarsals, and diagnosed the appellant to 
have status post-fracture of the metatarsals with minimal 
symptoms.   

In these circumstances, the evidence demonstrates that the 
appellant has a current right foot disorder that has been 
linked by the evidence of record to an in-service incident.  
The claim is therefore granted.  




Entitlement to service connection for sinusitis.

The appellant's service medical records reflect that in April 
1998, she was diagnosed to have chronic clinical sinusitis.  
During a February 1999 VA examination, the appellant reported 
that she had had episodes of continued sinus symptoms since 
military service in 1996.  Upon clinical examination, the 
appellant was diagnosed to have chronic, recurrent sinusitis.  

In these circumstances, the evidence demonstrates that the 
appellant has a current sinus disorder that has been linked 
by the evidence of record to an in-service incident.  The 
claim is therefore granted.  


Entitlement to service connection for a right wrist disorder.

The appellant's service medical records are devoid of any 
mention of complaints, symptoms or diagnoses of a right wrist 
disorder.  

During the VA physical examination of February 1999, the 
appellant reported that she had injured her right wrist in 
November 1996 while bowling.  She stated that she had 
sprained the wrist and that it was treated by anti-
inflammatory medication and a wrist wrap.  

Upon clinical examination, she was noted to have right wrist 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  The foregoing movements were executed without pain.  
Although crepitus and tenderness to palpation was noted, 
there was no painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  

As noted, a fundamental component of service connection is 
that there must be an in-service incident or occurrence that 
results in a present disability.  In this matter, the 
appellant's service medical records do not reflect that she 
injured her right wrist as she has reported and such may not 
be presumed under the law.  cf. 38 U.S.C.A. 
§ 1154(b) (According a presumption of credibility to the 
accounts of those veterans who served in combat.).  

Although the claim is being denied on the primary basis that 
no in-service incident has been shown, the record also does 
not demonstrate that the appellant currently has a right 
wrist disorder.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).  Although tenderness and crepitus is 
reported, the appellant's right wrist is noted by competent 
medical evidence to be normal in its movements and function.  
See 38 C.F.R. 
§ 4.71, Plate I.  It is well settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a grant of service connection is not warranted.  
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).   

Service connection for a right wrist disorder is denied.


Entitlement to service connection for a heart disorder.

The appellant's service medical records are devoid of any 
mention of complaints, symptoms, or diagnoses of a cardiac 
disorder.  Although the appellant endorsed symptoms of a 
pounding heart during her pre-separation physical examination 
of June 1998, upon clinical examination, her heart was noted 
to be normal.  

The appellant underwent a VA cardiac examination in February 
1999.  She reported that she had been diagnosed to have a 
heart murmur two years previously but that she had not been 
treated for this disorder.  She added that she had not had 
any cardiac symptoms within the previous few years, and she 
denied any angina, dyspnea, fatigue, dizziness or syncope.  
Upon clinical examination, the appellant's heart was noted to 
show a regular rate and rhythm without any murmur, rales, or 
gallops.  There was no evidence of congestive heart failure 
and no peripheral edema.  The examiner reported a "normal 
cardiac examination."

As was discussed above, in order for service connection to be 
granted, there must be evidence of a related in-service 
incident or occurrence that results in a present disability.  
In this matter, the appellant's service medical records do 
not reflect that she was treated for any cardiac symptoms as 
she has reported and such may not be presumed under the law.  
cf. 38 U.S.C.A. § 1154(b) (According a presumption of 
credibility to the accounts of those veterans who served in 
combat.).  

Although the claim is being denied on the primary basis that 
no in-service incident has been shown, the record also does 
not demonstrate that the appellant currently has a cardiac 
disorder.  Holbrook, supra.  Competent medical authority 
reported in February 1999 that the appellant had undergone an 
examination with specific focus upon whether she had a heart 
disorder, and the results were normal.  In these 
circumstances, no disability has been shown and the claim 
must be denied.  Brammer, supra.


Entitlement to service connection for anisocoria (claimed as 
an eye disorder).

The appellant's service medical records reflect that in 
September 1996, she was referred for opthamologic evaluation 
upon her report that she was experiencing blurred vision and 
headaches.  The specialized examination was conducted, and it 
was noted that she was having periods of sudden dilation of 
the left pupil, associated with blurring vision and 
headaches.  The appellant was diagnosed to have migraine 
headaches associated with anisocoria.  

The appellant underwent a VA vision examination in February 
1999.  She denied any present eye complaints, and reported no 
history of pain, trauma, or radiation of the eye.  Upon 
clinical examination, the appellant was noted to have 20/20 
vision in both eyes without diplopia.  The field of vision 
and external ocular movement in both eyes was normal.  The 
right eye pupil was noted to be slightly larger than the 
left.  The examiner reported a normal eye examination with 
anisocoria which appeared to be a congenital disorder.    

The record reflects that the appellant is in receipt of 
service connection for a migraine headache disorder.  During 
the January 2001 Travel Board hearing, the appellant 
testified in substance that she could not be in sunlight 
because she would develop headaches because of her eyes.  

Having considered the evidence of record, the Board is of the 
opinion that a grant of service connection for anisocoria is 
not appropriate under the law.  Firstly, medical opinion is 
of record indicating that anisocoria is a congenital disorder 
- such disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service 
connection, however, may be granted for a congenital disease 
on the basis of aggravation.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; VAOPGCREC 82-90. 

However, a grant of service connection for headaches which 
have been reported by medical opinion to have been associated 
with the noted anisocoria would in effect constitute double 
compensation of the appellant for essentially the same 
disorder.  Cf. Esteban  v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered. That is, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. 4.14); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

Service connection for a vision disorder is therefore denied.
ORDER

Service connection for a right foot disorder is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.

Service connection for sinusitis is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

Service connection for a right wrist disorder is denied.  

Service connection for a heart disorder is denied.  

Service connection for a vision disorder is denied.  


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

